22-192
     Chhabra v. Blinken


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 13th day of December, two thousand twenty-two.
 4
 5   PRESENT:
 6               AMALYA L. KEARSE,
 7               MICHAEL H. PARK,
 8               MYRNA PÉREZ,
 9                     Circuit Judges.
10   _____________________________________
11
12   Dr. Vijay Chhabra, Ranjna Chhabra,
13
14                              Plaintiffs-Appellants,
15
16                        v.                                                      22-192
17
18   Antony J. Blinken, Secretary of State, United
19   States Department of State, Alejandro
20   Mayorkas, Secretary of DHS, United States
21   Department of Homeland Security, Ur M.
22   Jaddou, Director of USCIS, United States
23   Citizenship & Immigration Services,
24
25                              Defendants-Appellees.*
26
27   _____________________________________
28
29

              * The Clerk of Court is respectfully directed to amend the caption as set forth above.
                                                       1
 1   FOR PLAINTIFFS–APPELLANTS:                                            THOMAS E. MOSELEY, Esq.,
 2                                                                         Newark, NJ.
 3
 4   FOR DEFENDANTS–APPELLEES:                                             VARUNI NELSON, Assistant
 5                                                                         U.S. Attorney (Layaliza
 6                                                                         Soloveichik, Assistant U.S.
 7                                                                         Attorney, on the brief) for
 8                                                                         Breon Peace, U.S. Attorney,
 9                                                                         Eastern District of New
10                                                                         York, Brooklyn, NY.
11

12          Appeal from an order of the United States District Court for the Eastern District of New

13   York (Glasser, J.).

14          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

15   DECREED that the order of the district court is AFFIRMED.

16          Plaintiffs-Appellants Dr. Vijay Chhabra (“Chhabra”) and Ranjna Chhabra appeal the

17   district court’s order granting the government’s motion to dismiss and denying their motions for

18   summary judgment and to amend their complaint. We assume the parties’ familiarity with the

19   underlying facts, the procedural history, and the issues on appeal.

20          Plaintiffs asked the district court to find that Chhabra’s conviction for tax evasion under 26

21   U.S.C. § 7201, for which he was ordered removed from the United States, is not a crime involving

22   moral turpitude (“CIMT”) and to direct that his visa to re-enter the United States be processed with

23   “reasonable promptness” by the consular office in New Delhi, India. The government moved to

24   dismiss the complaint for failure to state a claim under Fed. R. Civ. P. 12(b)(6); Plaintiffs moved

25   for summary judgment and to amend their complaint.

26          We review de novo a district court’s grant of a motion to dismiss under Rule 12(b)(6) for

27   failure to state a claim upon which relief can be granted. Bldg. Indus. Elec. Contractors Ass’n v.

28   City of New York, 678 F.3d 184, 187 (2d Cir. 2012). We also review a denial of leave to amend

                                                      2
 1   de novo when denial is based on a determination that amendment would be futile. Smith v. Hogan,

 2   794 F.3d 249, 253 (2d Cir. 2015).

 3          We affirm because Plaintiffs’ claim is barred under the doctrine of consular

 4   nonreviewability. This Court has long held that “a consular officer’s decision to deny a visa is

 5   immune from judicial review.” Am. Acad. of Religion v. Napolitano, 573 F.3d 115, 123 (2d Cir.

 6   2009). Chhabra’s visa denial was based on a “facially legitimate and bona fide reason,” and so

 7   our review can go no further. Id. at 125.   At bottom, Plaintiffs ask us to order the consular office

 8   in India to process Chhabra’s visa application to re-enter the United States, which we cannot do.

 9          The district court, furthermore, did not err in denying leave to amend.    “Leave to amend

10   may properly be denied if the amendment would be futile, as when the proposed new pleading

11   fails to state a claim on which relief can be granted.” Anderson News, L.L.C. v. Am. Media, Inc.,

12   680 F.3d 162, 185 (2d Cir. 2012) (internal citations omitted). Plaintiffs sought to amend their

13   complaint to allege that the Department of Homeland Security (“DHS”), not the consular office,

14   determined that Chhabra’s conviction for tax evasion was a CIMT.

15          But the CIMT designation was not independently made by DHS.                     Instead, this

16   determination was made by an immigration judge and affirmed by the Board of Immigration

17   Appeals (“BIA”) during Chhabra’s removal proceedings. This Court also denied review of the

18   BIA’s affirmance. Chhabra v. Holder, 444 F. App’x 493, 494 (2d Cir. 2011). Plaintiffs now

19   seek to collaterally attack a legal determination made in Chhabra’s removal proceedings through

20   a claim brought under the Administrative Procedure Act (“APA”). This is not permitted. See

21   Singh v. USCIS, 878 F.3d 441, 445 (2d Cir. 2017) (explaining that indirect challenges to removal

22   orders may not be brought under the APA).

                                                      3
1          We have considered Plaintiffs’ remaining arguments and find them to be without merit.

2   Accordingly, we AFFIRM the order of the district court.

3                                              FOR THE COURT:
4                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                  4